CONCURRING OPINION OF
EDINGS, J.
I concur in the foregoing conclusion. Upon the former hearing of this case I believed, and still believe, that as bétween the parties to the mortgage the evidence was sufficient to sustain the petitioner’s claim to a lien, but with the intervention of the trustee in bankruptcy the rights of the respective parties have been altered. As against the trustee in bankruptcy, the intervenor in this case, with all the rights of a creditor who has levied upon the property in good faith without notice except as appears of record, I do not think the bank’s claim to a lien can be sustained. See E. L.’ 1915, Sec. 3120; Bankruptcy Act of July 1, 1898, Ch. 541, Sec. 47a, 30 U. S. Stat. L., 557, as amended by Act of June 25, 1910, Ch. 412, Sec. *5378, 36 U. S. Stat. L., 840; In re Cooper’s Estate, 226 Fed. 317, 322.